COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  El Paso Independent School District,            §           No. 08-21-00021-CV

                 Appellant,                       §              Appeal from the

  v.                                              §            448th District Court

  Alejandro Portillo                              §         of El Paso County, Texas

                 Appellee.                        §           (TC# 2016DCV3161)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 30, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brad McClellan, the Appellee’s attorney, prepare the

Appellee’s brief and forward he same to this Court on or before September 30, 2021

       IT IS SO ORDERED this 26th day of August, 2021.


                                            PER CURIAM



 Before Rodriguez, C.J., Palafox and Alley, JJ.